UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1782


DANIEL MOCK,

                Plaintiff - Appellant,

          v.

FEDERAL HOME LOAN MORTGAGE CORPORATION, d/b/a Freddie Mac,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01292-LMB-JFA)


Submitted:   December 19, 2014            Decided:   December 30, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daniel Mock, Appellant Pro Se.      Malik Kemal Cutlar, PCT LAW
GROUP, PLLC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel     Mock     appeals       the   district          court’s   order

granting   summary    judgment    to    the    Federal        Home   Loan   Mortgage

Corporation in his action under the Fair Labor Standards Act, 29

U.S.C. §§ 201-219 (2012).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                Mock v. Fed. Home Loan Mortg.

Corp., No. 1:13-cv-01292-LMB-JFA (E.D. Va. July 7, 2014).                         We

dispense   with     oral     argument    because        the    facts     and   legal

contentions   are    adequately    presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2